*1464Memorandum: Defendant appeals from a judgment convicting him, following a jury trial, of eight counts of robbery in the first degree (Penal Law § 160.15 [2], [4]) and four counts of robbery in the second degree (§ 160.10 [2] [b]). We reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The testimony of the People’s witnesses was not incredible as a matter of law (see People v Smith, 32 AD3d 1291, 1292 [2006], lv denied 8 NY3d 849 [2007]), and we see no reason to disturb the jury’s resolution of credibility issues (see generally Bleakley, 69 NY2d at 495). Defendant failed to preserve for our review his contention that the prosecutor’s explanations for striking a prospective juror in response to his Batson challenge were pretextual inasmuch as he failed to provide County Court with any reason for his contention (see People v Santiago, 272 AD2d 418 [2000], lv denied 95 NY2d 907 [2000]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We reject the further contention of defendant that he was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). We have considered defendant’s remaining contention and conclude that it is lacking in merit. Present—Hurlbutt, J.P., Martoche, Smith, Peradotto and Green, JJ.